            Case 1:20-cv-03325-AT Document 6 Filed 04/29/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


Andrew Yang, Jonathan Herzog, Hellen               ECF CASE
Suh, Brian Vogel, Shlomo Small, Alison
Hwang, Kristen Medeiros and Dr. Roger              CIVIL ACTION: 20-cv-3325
Green, individually and on behalf of all
others similarly situated,
                                                   AFFIDAVIT OF SERVICE
                            Plaintiffs,

       v.

New York State Board of Elections

                           Defendant.


        Jeffrey M. Kurzon, an attorney admitted in the State of New York and to this
Court, affirms under the penalty of perjury, as follows:


       1.        We are attorneys for Plaintiffs in this action.

       2.        On April 28, we emailed the Defendant, New York State Board of Elections

(“NYS BOE”), at enforcement@elections.ny.gov at 6:16pm EST delivering the initiating

documents (ECF Dkt. 1 and attachments/exhibits) with the same.

       3.        On April 28, at 8:24pm EST, Risa Sugarman, Chief Enforcement Counsel,

Division    of     Election     Law       Enforcement,    NYS      BOE,   wrote   to   us   from

enforcement@elections.ny.gov:

       “You need to serve the Board not the Division of Election Law Enforcement.

Brian Quail at Brian.Quail@elections.ny.gov and Kimberly Galvin
at Kimberly.Galvin@elections.ny.gov are the Counsel to the Baord [sic].
            Case 1:20-cv-03325-AT Document 6 Filed 04/29/20 Page 2 of 3



       4.      On or around noon, April 29, 2020, Honorable Judge Torres issued an order

directing electronic service by reliable means by April 30, 2020 at noon (see ECF Dkt. 3).

       5.      At 1:31pm EST today, April 29, we emailed Mr. Quail and Ms. Galvin at the

above addresses delivering the following electronically:

       1. ECF Document 3 - Order by United States District Judge Analisa Torres, dated April
       29, 2020

       2. ECF Document 2 - Civil Cover Sheet filed by the undersigned today April 29, 2020

       3. ECF Document 1 - Emergency Complaint Seeking Relief Under FRCP 65(b)
       (erroneously dated April 28, 2011) filed April 28, 2020, with exhibits filed on the same
       day, namely:

         a. ECF Dkt 1-1, Affidavit of Andrew Yang

         b. ECF Dkt 1-2, Affidavit of Jonathan Herzog

         c. ECF Dkt 1-3, Affidavit of Hellen Suh

         d. ECF Dkt. 1-4 Affidavit of Brian Vogel

         e. ECF Dkt. 1-5 Affidavit of Shlomo Small

         f. ECF Dkt. 1-6 Affidavit of Alison Hwang

         g. ECF Dkt. 1-7 Affidavit of Kristen Medeiros

         h. ECF Dkt. 1-8 Affidavit of Dr. Roger Green

         i. ECF Dkt. 1-9 Affidavit of Attorney Jeffrey M. Kurzon

         j. ECF Dkt. 1-11 Proposed Emergency Order to Show Cause for Preliminary Injunction
       and Temporary Restraining Order

       6.      In addition, at 2:22pm today, we mailed the above case initiating documents to

the Defendant, by US Express Mail, expedited to be delivered by April 30 at noon, with the

envelope clearly marked “URGENT: FEDERAL COURT ORDER INSIDE” to:

                      NYS Board of Elections
                      Attention: Legal Counsel (Emergency – Time Sensitive)
                      40 North Pearl St., Suite 5



                                                2
            Case 1:20-cv-03325-AT Document 6 Filed 04/29/20 Page 3 of 3



                        Albany, NY 12207-2729

       7.      At or around 2:52pm today, Mr. Douglas Kellner, Co-Chair and Commissioner of

the Defendant submitted a letter to the court (see ECF Dkt. 4) requesting to expedite the schedule

by the Honorable Judge Torres in ECF Dkt. 3.

       8.      At or around 3:04pm today, Mr. Kellner sent the same ECF Dkt. 4 to our attention

by electronic mail, copying both Mr. Quail and Ms. Galvin at the Defendant at the email

addresses referenced above (see para. 4 above).

       9.      Based on the foregoing, we believe Defendant has been served and the service

requirement set by the Honorable Judge Torres in her initial order (ECF Dkt. 3) has been met.


                               [SIGNATURE PAGES FOLLOW]




Dated: April 29, 2020
                                                      Respectfully submitted,



                                                      By: _/s/ Jeffrey M. Kurzon_____
                                                      Jeffrey Mead Kurzon, Esq.
                                                      Bar No. JM3388
                                                      Jeff@Kurzon.com


                                                      KURZON KOHEN LLP
                                                      305 Broadway, FL 7
                                                      New York, NY 10007
                                                      Phone: 212-203-8918
                                                      www.Kurzon.com
                                                      Attorneys for Plaintiffs




                                                  3
